Citation Nr: 9932973	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for post-traumatic stress disorder (PTSD).

The Board remanded this matter in May 1999 for the further 
development.  The RO was to clarify whether the appellant 
desired a hearing before a traveling member of the Board or 
before a local hearing officer at the RO and then schedule a 
hearing accordingly.  The requested development has been 
accomplished and the claim is now before the Board for 
further appellate review.


FINDINGS OF FACT

1.  Credible supporting evidence of stessors has not been 
presented.  

2.  The veteran does not have PTSD due to inservice events. 

3.  The veteran was not in combat.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he witnessed or 
experienced several stressors in combat situations while on 
active service during the Vietnam War, and that as a result, 
in July 1983, he was diagnosed with PTSD as a consequence of 
these stressors.  Specifically, his stressors included being 
put on the line at Pleiku, being knocked out while in a 
bunker by a bright flash and loud explosion and the loss of 
fellow occupants of that bunker.  Additionally, he suffered 
bruises lacerations to the face and body and two missing 
teeth.  This experience was coupled with seeing North 
Vietnamese Army soldiers kill Vietnamese civilians.  The 
appellant wrote that the men who trained him were killed on 
patrol and that he lost eight friends.  He indicated that he 
killed and watched villages destroyed with men, women and 
children.  

It is the decision of the Board that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  The requisite elements of a well-grounded PTSD claim 
are: (1) a current medical diagnosis; (2) evidence "(presumed 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability." 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997); see 
also Moreau v. Brown, 9 Vet. App. 389, (1996).  For a PTSD 
claim to be well grounded all the elements must be present. 
Cohen, supra.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim, which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on the claimed 
stressors.  All relevant facts have been developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  U.S.C.A. § 5107(a) (West 1991). All duties 
owed to the veteran have been met.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
old regulation service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1999).

Under the revised regulation service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f)(1999).  

In his June 1994 response to the RO's request for stressor 
information the appellant wrote that his stressors included 
being put on the line at Pleiku, being knocked out while in a 
bunker by a bright flash and loud explosion and the loss of 
fellow occupants of that bunker.  Additionally, he suffered 
bruises lacerations to the face and body and two missing 
teeth.  This experience was coupled with seeing North 
Vietnamese Army soldiers kill Vietnamese civilians.  The 
appellant wrote that the men who trained him were killed on 
patrol and that he lost eight friends.  He indicated that he 
killed and watched villages destroyed with men, women and 
children.  

The United States Army Joint Services Environmental Support 
Group (ESG) ESG and the National Personnel Records Center 
(NPRC) have provided information, which contraindicates the 
claimed stressors.  ESG indicated that the appellant's duty 
assignment was a Telephone Switchboard Operator.  He was not 
in combat.  In addition, the available casualty data did not 
list the appellant.  The veteran's service medical records 
from July 1966 to August 1969 do not show that the veteran 
was wounded.  The veteran had a full complement of teeth on 
the entrance examination.  However, on the separation 
examination two teeth were missing.  The separation 
examination, dated June 1969, did not note any abnormalities.  

The RO requested the appellant's DD 214 and DA 20 in November 
1994.  His DD 214 did not show any combat citations.  The DA 
20 revealed that the appellant was a telephone switchboard 
operator for his entire Vietnam tour.  He was assigned to the 
257th Signal Company in 1967; the 147th Company A, 459th 
Signal Battalion in 1968; and the 173rd Airborne Brigade in 
1968.  The RO wrote to NPRC in January 1995 to clarify 
whether the appellant received any combat citations.  NPRC 
responded that it appeared as thought the DD 214 had been 
altered and attached a copy from their records.  NPRC 
indicated that no combat citations were indicated from the 
appellant's record and that a DD 215 correction of the DD 214 
had not been issued.  

In October 1995 the RO sent a letter to ESG requesting a 
record search be made to locate and forward combat action 
reports and the other pertinent data to support the 
appellant's claim.  ESG responded, in October 1995, that the 
available casualty data did not list the appellant.  In 
addition, they were unable to document that the appellant 
participated in combat patrols or that he went on combat 
operations in Laos.  They could only verify by his DD214 that 
he was a telephone switchboard operator.  

In November 1995 ESG wrote that morning reports submitted by 
the 261st Signal Company (261st Sig. Co.), the 459th Sig. 
Battalion (Bn) in 1968 confirm that Specialist Michael Fricko 
was assigned to the unit.  The appellant's DA 20 stated that 
he was assigned to the 261st Sig. Co. for a portion of his 
Vietnam tour.  However, available United States Army casualty 
data did not list Specialist Fricko as wounded or killed in 
action in Vietnam.  The 1968 Morning reports submitted by 
Company A, 459th Sig. Bn and the 261st Sig. Co. and the 
appellant's DA 20 indicated that these two units were the 
appellant's only units of assignment in Vietnam.  Also his 
only duty assignment was as a Telephone Switchboard Operator.  

Between October 1996 and November 1997 the appellant 
submitted statements from his fellow service men, his wife 
and his mother.  In addition he submitted an Internet 
printout indicating that a Wilbert Evane Coleman was killed 
in action.  As his mother and his wife were not stationed 
with him in Vietnam their statements cannot serve as witness 
statements to support the occurrence of the alleged 
stressors.  The statements are not competent.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The statements submitted 
by his fellow service men were not sworn and were not 
specific enough to verify.  The minister's statement is not 
specific.  There were no dates or times or specific incidents 
cited.  The Board rejects his statement that everyone in the 
173rd Airborne was in combat.  Regardless, regulations 
provide that all written testimony submitted by the claimant 
or in his or her behalf for the purpose of establishing a 
claim for service connection will be certified or under oath 
or affirmation.  38 C.F.R. § 3.200(b) (1999).  The lay 
statements are not under oath or affirmation and do not 
constitute credible evidence.  Clearly, the Secretary may 
establish rules of evidence.  Duro v. Derwinski, 2 Vet. App. 
530 (1992).  38 C.F.R. § 3.200 is a rule of evidence and 
there is no valid ground to ignore the regulation.  The Board 
also notes that the RO, as an attachment to the August 4, 
1994 letter, provided a copy of 21-4138.  The letter 
suggested the submission of additional evidence and the 21-
4138 contained the necessary certification if the document 
had been used.  The record also reflects the veteran's actual 
use of the 21-4138, thereby establishing actual receipt of 
the document that contains a certification.

In a letter dated February 1998 the RO sought to verify the 
circumstances of the death of Wilbert Evane Coleman.  The 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), formerly ESG, responded, in February 1998 
that available United States Army casualty data indicated 
that Specialist Wilbert O. Coleman was killed in action by 
enemy small arms fire on November 20, 1968.  The data showed 
that Specialist Wilbert O. Coleman was killed in action in 
Tay Ninh Province, located in the III Corps Tactical Zone of 
Vietnam.  He was assigned to the 1st Calvary Division and his 
duty assignment was infantryman.  

Morning reports submitted in 1968 by the appellant's units 
the, 261st Sig. Co. and the 459th Sig. Bn did not list 
Specialist Coleman.  In addition, the appellant's units 
locations were I Corps Tactical Zone and II Corps Tactical 
Zone.  The higher headquarters of the appellant's Vietnam 
units were not the 1st Calvary Division.  

At the September 1999 Board hearing the appellant testified 
that he was picked up by the 1st Cavalry to do mine sweeps 
and was hit in his right leg and hit in his elbow.  He 
reported the loss of teeth due to shrapnel; carrying a radio 
and an M14 and supporting the 173rd Airborne.  The appellant 
stated that he experienced mortar attacks and was 
hospitalized three times while in Vietnam, one with the 25th 
Mobile Medical, once with the 17th Mobile Medical and once at 
the 8th Field Hospital.  The appellant testified that he 
received the Combat Infantryman Badge.  

In September 1999 the appellant submitted photograph.  This 
photograph does not establish combat.  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  The Court has held that the presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
does not require VA to consider patently incredible evidence 
(e.g. the inherently false or untrue) to be credible.  Duran 
v. Brown, 7 Vet. App. 216 (1994).  The provision in 38 C.F.R. 
§ 3.203(a) (1999) allows VA to accept evidence submitted by 
the veteran without service department verification only if 
that evidence is itself a document issued by the service 
department and VA is satisfied as to its authenticity and 
accuracy.  38 U.S.C. § 501(a)(1).  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  The Board only accepts valid DD 214s.  
Altered DD 214s are not accord probative value.  The DD 214 
with combat citations is unofficial and altered.  It is 
accorded no probative value.  

This Board Member had an opportunity to observe the appellant 
and has determined that the appellant's testimony is not 
credible.  All of the appellant's PTSD diagnoses are based 
upon his recitation of combat experience in Vietnam.  Thus, 
for the purpose of determining whether the appellant has 
submitted a well-grounded PTSD claim, the alleged stressors 
are the appellant's combat experience in Vietnam.  However, 
the valid record does not support any of his assertions.  
Although lay evidence of PTSD stressors is generally presumed 
to be truthful, the appellant's testimony as to his Vietnam 
combat experience is not credible, and the Board is not 
required to accept his assertions as true.  Cf. King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

VA has developed all reasonable avenues of evidence indicated 
by the appellant and his claimed stressors.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant also submitted 
additional evidence.  Credible supporting evidence of the 
claimed stressors has not been presented.  Consequently, the 
claim is denied.  The preponderance of the evidence is 
against the claim.  The evidence is not in approximate 
balance.  38 U.S.C.A. § 5107(b) (West 1991).  Records fail to 
verify that the appellant was in combat or was wounded.  In 
regard to the fellow service men statements there is 
insufficient evidence to conduct a meaningful search of 
records and the statements are not otherwise supported.  See 
38 C.F.R. § 3.200.

The Board must address the provisions of 38 U.S.C.A. § 1154 
(West 1991).  The appellant has reported that he was in 
combat.  The term "combat" is defined to mean "a fight, 
encounter, or contest between individuals or groups" and 
"actual fighting engagement of military forces."  WEBSTER'S 
THIRD NEW INT'L DICTIONARY 452 (1981).  The term "engage" 
is defined to mean, "to take part," "to enter into 
conflict," and to "join battle."  Id. at 751.  The term 
"the enemy" commonly refers to "a military foe" or "a 
hostile unit, ship, tank, or aircraft."  Id. at 750.  
Accordingly, the ordinary meaning of the phrase "engaged in 
combat with the enemy" requires that the veteran have taken 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99 (1999).  

There is no credible evidence that the appellant was in 
combat.  The provisions of section 1154 (relating to combat) 
are not available to him.  The Board has considered the 
guidance of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  In regard to the diagnosis and the claimed stressors 
there is nothing that would support a verified stressor.  The 
record lacks credible supporting evidence.  The appellant's 
own statements and the nonspecific statements of his fellow 
service men do not constitute credible supporting evidence.  

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The appellant was not in combat and has no 
indicia of combat.  The incidents described by him as 
stressors are unsupported by the records.  The fact that 
examiners accepted his statements is not determinative.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the absence of 
combat or credible supporting evidence of stressors, service 
connection for PTSD is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


ORDER

Service connection for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

